SWIFT ENERGY COMPANY N E W S FOR IMMEDIATE RELEASE COMPANY CONTACT Paul Vincent Manager of Investor Relations (281) 874-2700, (800) 777-2412 SWIFT ENERGY ANNOUNCES: FOURTH QUARTER 2009 EARNINGS OF $14.6 MILLION, OR $0.38 PER DILUTED SHARE; FOURTH QUARTER 2009 ADJUSTED CASH FLOW OF $78.9 MILLION OR $2.10 PER DILUTED SHARE; HOUSTON, February 18, 2010 – Swift Energy Company (NYSE: SFY) announced today earnings for the fourth quarter of 2009 of $14.6 million, or $0.38 per diluted share, which compares to a net loss incurred in the fourth quarter of 2008 (due to a non-cash ceiling test write down). Adjusted cash flow (cash flow before working capital changes, a non-GAAP measure - see page 8 for reconciliation to the GAAP measure) for the fourth quarter of 2009 decreased to $78.9 million, or $2.10 per diluted share, compared to adjusted cash flow of $85.3 million, or $2.76 per diluted share, for the fourth quarter Swift Energy produced 2.21 million barrels of oil equivalent (“MMBoe”) during the fourth quarter of 2009, which was essentially unchanged compared to third quarter 2009 production, and a 10% decrease compared to fourth quarter 2008 production of 2.47 MMBoe.The Company’s daily rate of production at the end of the fourth quarter was 25,100 net barrels of oil equivalent per day (“BOE/d”). For the full year 2009, Swift Energy reported a $39.1 million net loss, attributable to a $79.3 million non-cash ceiling test write down recorded in the first quarter of 2009. This compares favorably to the more significant net loss incurred in 2008 due to a fourth quarter 2008 non-cash ceiling test write down.Full year 2009 adjusted cash flow of $225.2 million, or $6.70 per diluted share, decreased from the $559.9 million of adjusted cash flow, or $18.26 per diluted share, for the full year 2008.For the full year 2009, production was 9.06 MMBoe,a 10% decrease when compared to 2008 full year production of 10.1 MMBoe.As a result of lower commodity prices and production levels, total revenues for the full year 2009 decreased 55% to $370.4 million from the $820.8 million generated during “During the fourth quarter of 2009, we increased our drilling activity, and during January of this year, we completed two new, high rate horizontal wells in the Olmos formation in South Texas,” commented Terry Swift, Chief Executive Officer of Swift Energy.“Continuing the execution of our fourth quarter plans, we have now drilled two Swift Energy operated horizontal wells in the Eagle Ford shale formation in South Texas.Both of these wells are scheduled for completion in March.These programs are just getting underway and will exploit our large undeveloped acreage positions in SWIFT/2 the Eagle Ford shale and the Olmos tight sand resource plays.We anticipate that these positions could contribute significantly to production and reserves growth for several years to come. “The global economic downturn of the past year brought great uncertainty to the entire oil and gas sector.Swift Energy was able to quickly adjust to this difficult environment by keeping the cost levels of our operations under control and maintaining an operating discipline.As energy prices improved and global credit markets opened up, we also took decisive action to strengthen our balance sheet and strategically improve the Company’s growth opportunities.During 2009, we high graded our Eagle Ford and Olmos acreage positions and initiated horizontal drilling and completion activities to further appraise these positions. “We ended 2009 with a daily production rate of 25,100 net barrels of oil equivalent per day.We are forecasting moderate corporate production and reserves growth targets for 2010, and we expect our 2010 daily production exit rate to be approximately 10% higher than our 2009 exit rate.We believe that with our South Texas and South Louisiana opportunities, we have positioned the Company for future reserves and production growth from our core areas along the Gulf Coast.” Fourth Quarter Revenues and Expenses Total revenues for the fourth quarter of 2009 decreased 21% to $114.9 million from $145.4 million of revenues in the fourth quarter of 2008.This decrease is attributable to significantly lower revenue from commodity hedges.Revenues for the fourth quarter of 2009 increased 19% when compared to third quarter 2009 revenues due to higher realized crude oil and natural gas prices. Depreciation, depletion and amortization expense (“DD&A”) of $18.42 per barrel of oil equivalent (“Boe”) in the fourth quarter 2009 decreased from $24.45 per Boe of DD&A in the comparable period in 2008, primarily as a result of a lower depletable property base.Lease operating expenses, before severance and ad valorem taxes, were $8.85 per Boe in the fourth quarter of 2009, a decrease of 12% compared to costs of $10.10 per Boe in the fourth quarter of 2008.The decrease in lease operating expenses was predominantly due to the continuation of cost reduction initiatives, including lower costs for contract field labor and for workovers, along with decreased natural gas processing, plant operating expenses and other non-operated costs.Severance and ad valorem taxes increased slightly during the fourth quarter 2009 to $4.98 per Boe from $4.57 per Boe in the comparable period due to higher commodity prices. General and administrative expenses increased to $4.16 per Boe during the fourth quarter of 2009 from $3.39 per Boe in the same period in 2008 as a result of decreased production and an increase in employee benefit costs.Fourth quarter 2009 interest expense increased to $3.63 per Boe compared to $2.93 per Boe for the same period in 2008 due to lower production rates and an overall increase in interest expense. Fourth Quarter Production & Pricing Swift Energy’s fourth quarter 2009 production was 2.21 MMBoe, a decrease of 10% when compared to 2008 fourth quarter production of 2.47 MMBoe.Sequentially, production was unchanged from the 2.21 MMBoe produced in the third quarter of 2009. The Company realized an aggregate average price of $51.75 per Boe during the quarter, an increase of 9% from the $47.28 per Boe average price received in the fourth quarter of 2008, and an improvement sequentially, as fourth quarter average prices were 17% higher than average prices realized in the third quarter of 2009. In the fourth quarter of 2009, average crude oil prices increased 28% to $75.09 per barrel from $58.70 per barrel realized in the same period in 2008.Average natural gas prices were $3.75 per thousand cubic feet (“Mcf”) during the fourth quarter 2009, a decrease of 34% from the $5.68 per Mcf average SWIFT/3 price realized in the comparable period a year earlier.Prices for natural gas liquids (“NGL”) averaged $40.45 per barrel in the fourth quarter, a 26% increase from fourth quarter 2008 NGL prices of $32.00 per barrel. Fourth Quarter Drilling Activity In the fourth quarter of 2009, Swift Energy drilled and completed twelve of thirteen wells for a 92% completion rate.All of these wells are classified as development wells.In the Company’s South Texas core area, eight wells were drilled and completed during the quarter in the AWP field in McMullen County.In Swift Energy’s Southeast Louisiana core area, five wells were drilled in the Lake Washington field, of which four were completed. Swift Energy currently has one operated and one non-operated rig drilling in its South Texas core area, and one rig drilling in its Southeast Louisiana core area.The Company expects that this will represent a minimum level of activity throughout 2010. Operations Update In the Company’s South Texas core area, the R Bracken 36H and the AFP 1H horizontal wells (the last two wells in our initial five well Olmos horizontal drilling program) were drilled and completed in the Olmos formation in the southern portion of the AWP field during the fourth quarter.The initial production rate for the R Bracken 36H was 11.5 million cubic feet of gas per day (“MMcf/d”) with flowing casing pressure of 5,300 psi on a 20/64” choke.This well’s production rate after 30 days was 9.9 MMcf/d with flowing casing pressure of 3,800 psi.The initial production rate of the AFP 1H well, was 6.4 MMcf/d and 280 Bbls/d of condensate, or 8.1 million cubic feet equivalent per day (“MMcfe/d”), with a flowing casing pressure of 3,500 psi on a 24/64” choke.After thirty days, this well’s production rate was 5.3 MMcf/d and 172 Bbls/d of condensate, or 6.3 MMcfe/d, with a flowing casing pressure of 2,290 psi.Both of these wells are expected to recover reserves of 4-5 Bcfe.Based on these results, the next phase of our Olmos horizontal drilling program will resume this quarter. In the northern portion of AWP, a shallow drilling program concluded during the fourth quarter as six wells were drilled.Although three of these wells have yet to be completed and brought on to production, field wide oil production has increased by approximately 300 gross barrels per day since June.The last well drilled in this program, the Henry #2, was drilled to a true vertical depth of 9,242 feet and encountered 17 feet of pay.This was the fastest well from spud to total depth that the Company has ever drilled in this field.The results of this program will be assessed and additional drilling opportunities will be developed in this area. A program of applying additional fracture stimulations to existing well bores in the field was also continued during the fourth quarter.The average production rate after this operation is performed has been 0.543 million cubic feet equivalent (“MMcfe”), which equates to a 10% higher rate than the average initial production rates of the same wells when they were first completed.Beginning in September 2009, 29 of these procedures were performed, with an average cost below $250,000 per well. Also in South Texas, the Company is now evaluating through the drill bit its sizable acreage position that is prospective for Eagle Ford shale development.Two wells with a 100% working interest have now been drilled and are scheduled for completion operations.The Company is participating, with a 50% working interest, in a well currently being drilled in McMullen County by our joint venture partner. In its Southeast Louisiana core area, the Company drilled five wells, completing four and plugging one well during the quarter.These four completed wells were drilled to measured depths ranging from 6,023 feet to 7,240 feet and had initial average production rates of approximately 350 gross SWIFT/4 Boe/d each.Freezing problems due to unusually colder temperatures and unplanned equipment repairs will have a slightly negative impact on first quarter 2010 production rates. Also during the quarter at the Lake Washington field, a production optimization program involving gas lift enhancements, acid stimulations, and sliding sleeve shifts to change productive zones was continued to assist in mitigation of natural field declines.During the fourth quarter, well work was completed on eleven wells, and two recompletions were performed.Average initial production from these operations was approximately 250 gross Boe/d. In the Bay de Chene field, the Company is making preparations to spud a well late in the first quarter or early in the second quarter of this year.Initial drilling will focus on oil development opportunities at depths between 11,000 and 12,000 feet.Swift Energy plans to keep at least one rig operating in the Southeast Louisiana area during Reserve Estimates Swift Energy’s year-end 2009 reserves consist of 112.9 MMboe (677.4 Bcfe), 3% less than 2008 year-end reserves of 116.4 MMboe (698.4 Bcfe).Of these reserves, 50% were proved developed, compared to 53% of reserves being classified as proved developed at year-end 2008.The decrease in year end reserve volumes is consistent with previously stated guidance of a 2% to 4% decrease attributable to reduced operating activity throughout Under new reserves disclosure guidelines providing for year-end present values of reserves to be determined using the average of first-day-of-the-month prices during 2009, Swift Energy’s year-end 2009 proved reserves totaled approximately $1.3 billion of present value discounted at 10% per year (PV-10, a non-GAAP measure - see page 6 for reconciliation to the GAAP measure).Pricing for reserves and PV-10 calculations utilized $59.76 per barrel for crude oil and $3.78 per thousand cubic feet (“Mcf”) for natural gas as a twelve month average price for 2009.Using constant pricing at year-end as dictated under previous guidelines, the Company’s year-end 2009 PV-10 value of its proved reserves would have been approximately $2.0 billion.This compares to an approximate $1.3 billion PV-10 value for the Company’s 2008 year-end proved reserves, also prepared under previous guidelines. Swift Energy’s reserves are comprised 57% of crude oil and natural gas liquids and 43% of natural gas.These percentages are relatively unchanged from 2008 year-end reserves quantities. Price Risk Management Swift Energy has purchased natural gas floors that will cover 800,000 MMbtu per month of its first quarter 2010 natural gas production at an average NYMEX strike price of $4.89 per MMBtu.In addition, the Company has entered into a collar transaction that provides a floor price of $4.50 per MMBtu covering 200,000 MMBtu per month of first quarter 2010 natural gas production and a ceiling price of $6.80 per MMBtu for 100,000 MMBtu per month during the first quarter.The Company has also purchased floors for its second quarter 2010 natural gas production at a $4.73 per MMBtu average NYMEX strike price covering 1,100,000 MMBtu per month.On an ongoing basis, details of Swift Energy’s complete price risk management activities can be found on the
